DECISION AND JUDGMENT ENTRY
{¶ 1} This is an appeal from a judgment of the Wood County Court of Common Pleas which granted summary judgment to appellees, Ohio State Highway Patrol ("Highway Patrol"), and Administrator, Bureau of Workers' Compensation ("Bureau"). For the reasons stated herein, this court affirms the judgment of the trial court.
 {¶ 2} Appellant, Brenda L. Pahl, sets forth the following assignment of error:
 {¶ 3} "The trial court erred to the prejudice of Appellant in overruling Appellant's motion for summary judgment, and granting summary judgment in favor of the Appellees, in that the trial court improperly concluded that Appellant was a fixed-situs employee and therefore precluded from the right to participate in the State Insurance Fund by the operation of the going and coming rule."
 {¶ 4} The following facts are relevant to this appeal. On February 19, 2002, appellant filed her notice of appeal and complaint in the trial court. In her complaint, appellant set forth the following: that she had been injured on October 27, 2000 while she was an employee of the Highway Patrol; that she filed an application with the Bureau and on August 10, 2001, the application was denied; that following a hearing on September 25, 2001, the district hearing officer denied her claim; and that on December 5, 2001, a staff hearing officer disallowed her claim. On December 21, 2001, appellant's appeal to the Industrial Commission of Ohio was refused.
 {¶ 5} On November 12, 2002, appellant, the Bureau and the Highway Patrol all filed motions for summary judgment. Memoranda in opposition were filed by all parties. In a February 11, 2003, judgment entry, the trial court rendered judgment in favor of appellees. Appellant filed a timely notice of appeal.
 {¶ 6} In considering appellant's assignment of error and arguments in support thereof, this court reviewed the record of this cause, the relevant statutory and case law and applied this law. After doing so, we conclude that the well-reasoned opinion and judgment entry of the Honorable Alan R. Mayberry properly determined and correctly disposed of the material issues in this case. We therefore adopt the judgment of the trial court as our own. See Appendix A. Appellant's assignment of error is found not well-taken.
 {¶ 7} The judgment of the Wood County Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal.
                           JUDGMENT AFFIRMED. Peter M. Handwork, P.J., Richard W. Knepper, J., Mark L. Pietrykowski,J ., CONCUR.